Citation Nr: 0713901	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-31 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for discoid 
lupus erythematosus.

2.  Entitlement to an effective date earlier than April 11, 
1991, for the grant of service connection for discoid lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for discoid lupus erythematosus and established 
the effective date of service connection as April 11, 1991.  
The veteran disagreed with the established effective date of 
service connection, and this appeal ensued.

The issue of entitlement to an increased initial rating for 
discoid lupus erythematosus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
discoid lupus erythematosus was filed at the RO on August 24, 
1976.  This claim was denied in a September 1976 rating 
decision.  The RO and the Board declined to reopen the claim 
several times thereafter, most recently in November 1985.  
The veteran did not appeal any of these decisions.  

2.  The veteran most recently filed to reopen his previously 
denied claim for service connection for discoid lupus 
erythematosus on April 11, 1991, more than one year after his 
separation from service.  Service connection subsequently was 
granted, effective April 11, 1991.

3.  There was no informal or formal claim, or written intent 
to file a claim for service connection for discoid lupus 
erythematosus dated after the November 1985 denial and prior 
to the April 11, 1991, claim.

4.  The veteran has not raised a claim of entitlement to 
revision of the November 1985 denial of service connection 
based upon clear and unmistakable error (CUE).

CONCLUSION OF LAW

The requirements for an effective date earlier than April 11, 
1991, for the award of service connection for discoid lupus 
erythematosus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2006).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2006); Norris v. West, 12 Vet. App. 
413, 421 (1999).

The veteran filed a claim to reopen his previously denied 
claim for service connection for discoid lupus erythematosus 
on April 11, 1991, more than one year after his separation 
from active service in April 1970.  Where a claim has been 
filed more than one year after the date of separation from 
service, the effective date of service connection is the date 
of the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b).  His original 
claim for service connection was denied in a September 1976 
rating decision.  The veteran unsuccessfully attempted to 
reopen the claim several times thereafter.  His application 
to reopen the previously denied claim was most recently 
denied in November 1985.  The veteran did not appeal this 
decision, and has not alleged CUE with respect to this 
rating.  The November 1985 decision is therefore final.  As 
the record reflects that the veteran was diagnosed with 
discoid lupus erythematosus as early as April 1969, the later 
date in this instance is the date the application to reopen 
was received.  

With regard to whether informal or formal claims, or written 
intent to file an application to reopen his previously denied 
claim for service connection for discoid lupus erythematosus 
was filed after the November 1985 denial and prior to the 
April 11, 1991, the Board finds no evidence of there being 
such a claim.  The first evidence of an intention to reopen 
his previously denied claim after the November 1985 denial 
was received in April 1991.

The veteran argues that his August 1986 claim for an 
increased rate of nonservice-connected (NSC) pension should 
be construed as an informal or formal claim, or written 
intent to file an application to reopen his previously denied 
claim for service connection for discoid lupus erythematosus.  
The Board, however, finds that the NSC pension claim cannot 
be construed as an application to reopen the claim for 
service connection.  In filing his August 1986 NSC pension 
claim, the veteran addressed the specific criteria pertaining 
to NSC pension payable at the aid and attendance rate, rather 
than addressing the criteria pertaining to reopening a 
previously denied claim for service connection, or for a new 
claim of entitlement to service connection.  Specifically, 
the veteran enumerated his physical limitations secondary to 
his lupus and his need for daily personal assistance, but he 
did not submit any information pertaining specifically to his 
entitlement to service connection therefore.  Because at the 
time of submitting the NSC pension claim and throughout the 
adjudication of that claim the veteran did not allege 
entitlement to service connection for discoid lupus 
erythematosus, the Board finds that the NSC pension claim 
cannot be construed as an earlier claim for entitlement to 
service connection for discoid lupus erythematosus.

Subsequent to the November 1985 decision declining to reopen 
his previously denied claim for service connection, it was 
not until April 11, 1991 that the veteran submitted a 
statement again alleging entitlement to service connection 
for discoid lupus erythematosus.  Thus, in this case, the 
only cognizable date that could serve as a basis for the 
award of service connection is the date of receipt of the 
veteran's application to reopen his claim for service 
connection on April 11, 1991.  There is no legal entitlement 
to an earlier effective date for discoid lupus erythematosus.  

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for discoid 
lupus erythematosus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001 and August 
2003; a rating decision in May 2003; and a statement of the 
case in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2004 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An effective date earlier than April 11, 1991, for the grant 
of service connection for discoid lupus erythematosus is 
denied.
REMAND

Additional development is needed prior to further disposition 
of the claim for an increased initial rating for discoid 
lupus erythematosus.

In a September 1993 decision, the Board granted service 
connection for discoid lupus erythematosus.  In an August 
1994 rating decision, the RO assigned a 50 percent disability 
rating for discoid lupus erythematosus, effective April 11, 
1991.  By a May 2003 rating decision, the disability rating 
was increased from 50 to 80 percent, effective August 14, 
1995.

In correspondence received in August 1995, the veteran 
disagreed with the rating initially assigned for his discoid 
lupus erythematosus.  Specifically, the veteran stated that 
he was requesting an increase in his disability rating from 
50 percent to 100 percent.  The Board construes this 
statement as a notice of disagreement as to the rating 
initially assigned for his discoid lupus erythematosus.  It 
does not appear from a review of the claims folder that the 
veteran has been issued a statement of the case on the issue 
of entitlement to an increased initial rating for discoid 
lupus erythematosus.  Where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the veteran and his representative 
a statement of the case on the issue of 
entitlement to an increased initial 
rating for discoid lupus erythematosus.  
The statement of the case should 
address his entitlement to a rating 
higher than 50 percent for the period 
from April 11, 1991, to August 13, 
1995, and entitlement to a rating 
higher than 80 percent for the period 
since August 14, 1995.  The statement 
of the case should include both the 
regulations for rating disabilities of 
the skin in effect at the time his 
claim for service connection was 
originally granted, and as amended 
prior to the May 2003 grant of an 
increased rating.  He should 
additionally be informed of his appeal 
rights.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


